IW-/5*
                                ELECTRONIC RECORD




COA#       01-14-00031-CR                       OFFENSE: 1 (Poss Cont Substance)

           Joshua J. Holloway v. The State of
STYLE:     Texas                                COUNTY:        Harris

COA DISPOSITION:       AFFIRM                   TRIAL COURT:   182nd District Court


DATE: 01/29/2015                  Publish: NO   TCCASE#:       1366751




                        IN THE COURT OF CRIMINAL APPEALS


         Joshua J. Holloway v. The State of
STYLE:   Texas                                      CCA#:
                                                                     m -ir
         APPELL/\NT^S Petition                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:      Q3 ll&lty/y                              SIGNED:                           PC:.

JUDGE:        f.tA UM^i^~                           PUBLISH:                          DNP:




                                                                                      MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:



                                                                           ELECTRONIC RECORD